In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
               ___________________________
                    No. 02-20-00413-CV
               ___________________________

IN RE R & R EXTERIORS LLC AND MARK RICHARDSON, Relators




                       Original Proceeding
          211th District Court of Denton County, Texas
         Trial Court Nos. 19-9599-211 and 19-10692-211


              Before Kerr, Bassel, and Wallach, JJ.
              Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND ORDER

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      This court’s December 28, 2020 stay order is vacated.



                                                    Per Curiam

Delivered: January 14, 2021




                                         2